     Case 1:21-cv-02077-GHW-SN Document 5 Filed 04/19/21 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES DISTRICT COURT                          DATE FILED: 4/19/2021
SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA THERESE HILL; DIANE
 SCHREIBMAN DUBERSTEIN,

                                 Plaintiffs,

                     -against-

 UNITED FEDERATION OF TEACHERS                                     1:21-CV-2077
 (UFT); MICHAEL MULGREW, President,
                                                              ORDER OF SERVICE
 UFT; GEOFF SORKIN, Executive Director,
 UFT Welfare Fund; LEROY BARR, UFT
 Secretary; THOMAS MURPHY, Retired
 Teachers Chapter Leader; DEBRA PENNY,
 UFT Treasurer; DAVID HICKEY, CFO,

                                 Defendants.

GREGORY H. WOODS, United States District Judge:

       Plaintiffs, who are proceeding pro se, paid the fees to commence this action.

       The Clerk of Court is directed to issue summonses as to: (1) the United Federation of

Teachers (“UFT”), (2) UFT President Michael Mulgrew, (3) UFT Welfare Fund Executive

Director Geoff Sorkin, (4) UFT Secretary Leroy Barr, (5) UFT Retired Teachers Chapter Leader

Thomas Murphy, (6) UFT Treasurer Debra Penny, and (7) UFT General Manager and Chief

Financial Officer David Hickey. Plaintiffs are directed to serve summonses and the complaint on

the defendants within 90 days of the issuance of the summonses. If within those 90 days,

Plaintiffs have not either served the defendants or requested an extension of time to do so, the

Court may dismiss the claims against the defendants under Rules 4 and 41 of the Federal Rules

of Civil Procedure for failure to prosecute.
       Case 1:21-cv-02077-GHW-SN Document 5 Filed 04/19/21 Page 2 of 2




       The Clerk of Court is directed to mail a copy of this order to each plaintiff, together with

an information package.

SO ORDERED.

 Dated:   April 19, 2021
          New York, New York

                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                 2
